Judgment, Supreme Court, New York County (Fraiman, J., after jury trial and verdict), rendered January 7, 1980, convicting defendants-appellants of numerous counts of misapplication of bank funds (Banking Law, § 673) and conspiracy in the third degree (former Penal Law, § 105.05) and imposing various monetary fines, affirmed. The central legal issue on this appeal involves the interpretation of the words “wilfully misapplies” in section 673 of the Banking Law, which makes it a felony for a bank officer or employee to willfully misapply any of the bank’s “money, funds or property *** or *** its *** credit.” In People v Marcus (261 NY 268, 278), the Court of Appeals declared it to be a violation of the predecessor section “for a director knowingly to use the assets of his corporation for other than corporate purposes or proper and legitimate investment, even though he had no intention of cheating or defrauding anybody.” As amplified in Judge Lehman’s partial dissenting opinion, the court held in Marcus (pp 298-299): “Though the motives of the officers in disregarding such obligations may not be corrupt; though no injury may come to any party from such disregard, a willful —• that is, an intentional — violation of these obligations is visited under the law with severe penalties, and no director or officer who disregards such obligations can legitimately complain when the courts enforce according to their letter the provisions of law enacted for the protection of the public.” Although the precise issue presented here was not before the court in Marcus, we think it consistent with the holding in that decision and its accompanying analysis, as well as in accordance with the clear meaning of the statutory language, that a violation occurs when bank officials knowingly apply bank money or credit in a manner explicitly prohibited by statutory provisions clearly designed to protect and conserve such funds and credit from risk of loss. The evidence here was more than sufficient to sustain the jury’s verdict convicting the defendants of various counts alleging a violation of section 673. Indeed, although the precise question was not presented to the jury, as it appears not to have been presented in Marcus, the evidence abundantly establishes that the defendants, senior officers of the American Bank & Trust Company, knowingly used the bank’s assets, in a systematic and repetitive way, “for other than corporate purposes or proper and legitimate investment.” Nor does it have any legal significance that the defendants did not profit directly from any of the illegal transactions. If the intention to benefit personally were relevant, which it is not, the conclusion is inescapable that the *518defendants’ actions, in violation of their fiduciary and legal obligations, were motivated by a desire to accommodate the interests and needs of the bank’s new owner, a purpose which surely concerns intimately their private interests. We have examined the other issues raised on this appeal and find them to be without substantial merit. We agree that the use by the prosecutor of a previous cease and desist order is open to question, but this error, if it was an error, seems to us insufficient to warrant reversal of a judgment entered after a very extended trial in the face of the unmistakable import of the totality of the evidence. Concur — Birns, Sandler, Sullivan and Carro, JJ.